Citation Nr: 1521008	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  06-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to disability rating in excess of 20 percent for a back disability (back pain with lumbosacral strain, degenerative changes, and radiculopathy).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was remanded in July 2010 and February 2012 for further development.  The increased rating claim is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issues of entitlement to service connection for diabetes mellitus, hypertension, and sleep apnea secondary to service-connected disabilities have been raised by the record in an April 2015 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence demonstrates that the Veteran's back disability was manifested by X-ray evidence of degenerative disc disease, with limitation of forward flexion of the thoracolumbar spine to no less than 40 degrees, and a combined range of motion of the thoracolumbar spine of no less than 170 degrees.

CONCLUSION OF LAW

Criteria for an evaluation higher than 20 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran contends that his service-connected back disability was more severe than his 20 percent evaluation indicated.

The Veteran's back disability, diagnosed as chronic low back pain with lumbosacral strain and degenerative changes, has been evaluated as 20 percent disabling under Diagnostic Code 5237.

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014). 

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), that he is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., VA spine disability benefits questionnaire, dated in July 2014 (indicating that the Veteran does not have IVDS).  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

Turning first to orthopedic manifestations of the Veteran's disability, VA treatment records include a September 2004 report which reflects that the Veteran complained of back pain rated 10 out of 10 on the pain scale and sharp, radiating, aching pain.  A May 2005 report states that his prognosis for improvement was likely poor.  Pain was concentrated in the medial lumbar region.  He had water therapy once per week.  He walked with a cane, but could not stay in one position too long.  

On July 2005 VA examination, the Veteran complained of back pain. He had constant pain which traveled to his right leg and foot.  Pain was burning, aching and sharp in nature rated an 8 out of 10 on the pain scale.  It was elicited by physical activity and relieved by medication.  He stated that he could function with medication and his condition did not cause incapacitation.  Functional impairment was described as pain with lifting and bending and slow deliberate movements.  He was not working when he developed the condition.

On examination, posture was within normal limits.  Gait was abnormal; it was wide based and deliberate.  He required a cane for ambulation due to pain.

Range of motion measurements revealed 40 degrees flexion with pain at 30 degrees and 20 degrees extension, right and left lateral flexion and right and left rotation with pain.  Joint function of the spine was additionally limited by the following after repetitive use pain, fatigue, lack of endurance, and fatigue had the major functional impact.  However, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

The examiner diagnosed chronic low back condition with LS strain, degenerative changes.  The effect on his usual occupation and daily activity was pain with walking, bending and lifting.

VA treatment records include a February 2006 report which indicates that his back pain would worsen if he did not lose weight.  An August 2007 X-ray of the lumbar spine revealed mild degenerative changes of the lumbar spine.  A January 2008 CT of the lumbar spine indicated degenerative changes.  

VA treatment records include a February 2009 report which shows that the Veteran took codeine for pain which and was given steroid injections which provided little improvement.  However, he did not want to be referred to neurosurgery and wanted to continue taking pain medication.  He was unable to exercise due to pain and body habitus.

Records from the North Carolina Department of Health and Human Services indicates a February 2009 internal medicine examination report which reflects the Veteran's complaint of back pain persistent and worsened overtime diagnosed as degenerative disc disease and degenerative joint disease of the spine.  He received injections which did not help and was prescribed pain medication.  Pain was worse with prolonged walking, standing, sitting, immobility, and stooping.  Medication provided some relief.

He presented with a cane and was able to sit down without assistance.  He requested help getting back up from the supine position.  Posture was generally erect.  Examination of the back indicated normal curvature and general appearance other than obesity.  There was no spasm.  He complained of pain to palpation over the mid to low back.  There was decreased range of motion.  There was no significant scoliosis to visual examination.  

The impression was back pain related to degenerative disc disease and degenerative joint disease.  The examiner recommended weight loss, regular exercise and stretching, strict compliance with medication, proper diet, and regular follow-ups.  He stated that adherence to appropriate treatment would help improve and/or maintain ability to perform activities of daily living, lessen pain and stiffness, generally improved perception of abilities, and improve overall quality of life.

Range of motion measurements of the thoracolumbar spine revealed 45 degrees of flexion, and 20 degrees right and left lateral flexion and rotation.  The extension measurement was not provided.  An x-ray of the lumbosacral spine revealed degenerative disc disease at the L3-L4 and L4-L5 levels.  Straight leg raising 70 degrees on the right and 80 degrees on the left with pain.

Records from the Social Security Administration (SSA) include a June 2009 notice of reconsideration which confirmed a previous determination denying the Veteran's claim for SSA benefits due to disabilities including degeneration of the spine, migraines, knee problems, sleep apnea and bronchitis as they were not considered severe enough to be disabling.  

These records show that the Veteran claimed to have increasing back pain which interfered with prolonged sitting and standing due to his service-connected back disability and bilateral leg radiculopathy.  He also stated that medications prescribed to treat his disability made him prone to falling at times.  He also stated that he had problems taking a shower, getting dressed alone, and needed help getting in and out of the shower, dressed, and out of bed in the mornings.  He was unable to exercise due to numbing pain in his back and the sharp burning pain running down his leg.

Pursuant to the Board's July 2010 Remand, on August 2010 VA back conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with complaints of flare-ups that impacted his ability to perform duties and run his store due to required lifting and moving.  Sitting was also painful.

Range of motion measurements revealed 45 degrees flexion and 10 degrees extension, right and left lateral flexion and right and left lateral rotation with pain.  He was unable to perform repetitive-use testing with 3 repetitions and could barely perform the initial motions.  There was no evidence of spasm, atrophy, guarding or weakness of the thoracolumbar spine, but there was evidence of pain with motion and tenderness.  Localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine or guarding was not severe enough to affect gait, spinal contour or muscle spasm.  Detailed motor examination of the lower extremities was normal.

He regularly used a cane and scooter for back and leg pain.  With regard to work, the examiner opined that the thoracolumbar spine disability caused difficulty with lifting, standing and sitting due to back pain.

In a January 2012 Written Brief Presentation, the Veteran's representative contended that the 2010 VA examination found that there was painful motion but did not record where that functional loss occurred.  The Veteran lost half of the motion in the back during frequent flare-ups, but did not know where the starting point was other than being less than reported as the mechanical maximum.  The representative contended that the examination results show that the Veteran's acute back episodes warranted a 40 percent disability rating and that he required assistive devices to walk because of his service-connected conditions.

VA treatment records include a March 2013 report which shows that the Veteran denied any worsening of his condition and that hydrocodone was effective in treating his back pain.

Pursuant to the Board's February 2012 Remand, on July 2014 VA back conditions DBQ, the Veteran described flare-ups which caused left leg pain.  Range of motion measurements were not obtained due to the fact that the Veteran was on 24-hour oxygen by nasal cannula and had difficulty due to shortness of breath from fibrosis.  He could not bend forward, do straight leg raising due to weakness and easy fatigability.  The examiner stated that he did not have IVDS of the thoracolumbar spine and constantly used a scooter and a cane for stability while walking.  The examiner diagnosed chronic low back pain with LS strain, degenerative changes and radiculopathy.  

Applying the relevant rating criteria, the Board notes that a rating in excess of 20 percent for the Veteran's back disability is not warranted.  A 40 percent evaluation is assigned for forward flexion to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.

In sum, while the Veteran clearly has problems with the back, the most probative evidence of record does not indicate that the Veteran's back disability is manifested by forward flexion to 30 degrees of favorable ankylosis of the entire spine.  Moreover, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing in July 2005.  Even though the Veteran was unable to perform repetitive use testing on August 2010 VA examination and range of motion measurements could not be obtained on July 2014 VA examination, there is no evidence of record that the Veteran's forward flexion is limited to 30 degrees or that there is ankylosis of the entire spine.  Accordingly, the 20 percent evaluation is warranted for noncompensable limitation of motion.  

With regard to the DeLuca factors, the Board observes that the VA examiner and VA/SSA clinicians noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion, including his contention that the August 2010 VA examination did not include a discussion of where functional loss occurred (in this regard, it is important for the appellant to understand that this problem is the basis for the 20% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a 40 percent rating, even considering his contention that his functional loss warrants the assignment of a 40 percent rating.

To the extent that the Veteran contends that his thoracolumbar spine disability causes him to experience pain, functional loss, and limitation of motion, providing the basis for the 20% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's thoracolumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

In sum, the Board finds that the orthopedic manifestations of the Veteran's thoracolumbar spine disability do not warrant a rating in excess of 20 percent at any time.

While the Board understands the Veteran's complaints of pain, difficulty with prolonged walking and sitting, and problems with lifting and bending, functional loss, and limited range of motion due to his back disability, it is important for the Veteran to also understand that without problems associated with his back there would be no basis for a compensable evaluation (zero), let alone a 20 percent evaluation.  Without consideration of the problems he has cited and the pain and other issues he has with his back at this time, the current evaluation could not be justified (range of motion testing in most cases provide evidence against this case).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.

Turning next to neurological manifestations of the Veteran's disability, service connection has been established for radiculopathy of the right and left lower extremities, associated with his back disability.  In a September 2014 Decision Review Officer decision, the RO granted separate ratings for each of his lower extremities (20% from May 14, 2012 and 10% from July 14, 2014, for the left leg and 10% from July 14, 2014, for the right leg).  The Veteran did not perfect an appeal with respect to either the ratings or effective dates assigned.  The Board therefore finds that the issue of whether increased ratings are warranted for the Veteran's bilateral lower extremity radiculopathy is not before the Board.  

To the extent that the Veteran argues his radiculopathy affects his employability, this will be addressed in the Remand below.  Moreover, additional neurological disabilities, such as bladder or bowel problems associated with his spine have not been diagnosed at any point during the appeal.  An erectile dysfunction disorder has been determined to not be associated with his service-connected back disability.  See, November 2007 genitourinary VA examination.  Accordingly, the Board finds that no separate compensable rating is warranted for any neurological abnormalities apart from the Veteran's service-connected bilateral radiculopathy.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.

With regard to his back disability, the Veteran is competent to report his complaints of pain and weakness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of multiple Board remands in order to address this medical question).  He is not, however, competent to identify a specific level of disability of his back disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his back disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain, limitations on activities of daily living, and weakness due to his back disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in November 2004, July 2007 and July 2010, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected back disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, SSA records (including those obtained pursuant to the Board's remands) and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in July 2005 and pursuant to the Board's July 2010 and February 2012 Remands, in August 2010 and July 2014.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities.  While the Veteran was unable to perform range of motion tests on July 2014 VA examination, review of the report of examination shows that this was due to the use oxygen by nasal cannula (for treatment of pulmonary fibrosis) as opposed to the severity of his back disability.  

In light of the Veteran's pulmonary fibrosis, the Board believes that remanding this case a third time in order to obtain more range of motion measurement would unnecessarily delay adjudication of this claim, especially considering the fact that the Veteran has not contended that his back disability has worsened since the July 2014 VA examination.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected back disability since the most recent examination.

In this regard, the Board notes that in his May 2006 substantive appeal, the Veteran argued that the July 2005 VA examination was inadequate, stating that the examiner did not physically examine him, did not ask him to bend, and only asked questions.  In a November 2011 statement, he made similar complaints regarding the August 2010 VA examination.

The Board does not agree.  Rather the July 2005 and August 2010 VA examinations are more than adequate in addressing the current severity of the Veteran's back disability.  The reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's back disability were observed and recorded.  Moreover, the report includes range of motion findings which could only have been obtained by completing a physical examination of the Veteran.  The Board finds that this examination is adequate for adjudication purposes.  The VA examination report is comprehensive and adequately addressed the Veteran's back symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Again, in light of the problems cited in the last examination report, it is very unclear what additional evidence could be obtained if the Board remanded this case, on this issue, once again. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); 

ORDER

A rating higher than 20 percent for a back disability (chronic low back pain with lumbosacral strain and degenerative changes), is denied.


REMAND

The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In his May 2007 TDIU claim, the Veteran contended that he was unemployable due to his service-connected back disability.  However, in a recent August 2014 claim, he contended that he is unemployable due to all of his service-connected disabilities. 

On July 2014 VA examination of the Veteran's service-connected migraine headaches and bilateral foot, knee and back disabilities, the examiner opined that these disabilities had no impact on his ability to work.  However, the examiner also noted that the Veteran required use of a cane for walking and constant use of a scooter. 

SSA records includes a 2009 Physical Residual Functional Capacity Questionnaire which includes diagnoses of degenerative disc disease with stenosis of the lumbar spine, degenerative joint disease, obstructive sleep apnea, and diabetes mellitus with a guarded prognosis.  The physician opined that the Veteran frequently experienced pain or other symptoms severe enough to interfere with attention and concentration needed to perform even simple work tasks and that he was incapable of tolerating even "low stress" jobs, due to mood swings, persistent pain and frequent headaches.

Given that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities (this issue is not clear), the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should address the new claims the Veteran has raised (cited in the introduction).  

2.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  If these records are unavailable, document this in the claims file.

3.  Schedule the Veteran for a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal (entitlement to a TDIU) with consideration of all applicable laws and regulations.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


